        Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       Criminal No. 14-40
                                              )       Judge Nora Barry Fischer
                                              )
MICHAEL TYRONE WALLER,                        )
                                              )
                       Defendant.             )


                                  MEMORANDUM OPINION

       I.      INTRODUCTION

       Presently before the Court are Defendant Michael Tyrone Waller’s pro se Motion for a

New Trial under Fed. R. Crim. P. 33 (Docket No. 197), and the Government’s opposition thereto,

(Docket No. 199). After careful consideration of the parties’ submissions and for the following

reasons, Defendant’s Motion [197] is denied.1




1
 On March 17, 2021, Defendant filed a document, see (Docket No. 204), which was docketed as
a reply brief in support of his Rule 33 motion but was filed well after the Court’s February 8
deadline. (See Docket No. 201). Moreover, the filing does not address Defendant’s Rule 33 motion
at all; rather, it petitions the Court for a writ of habeas corpus under 28 U.S.C. § 2241 and seeks
summary judgment under Fed. R. Civ. P. 56 because the Court allegedly lacks jurisdiction over
him. “A § 2241 petition must be brought by a prisoner in the district where he is incarcerated rather
than argued to the sentencing judge . . . [and] can only be raised after a defendant has exhausted
all of his administrative remedies pursuant to BOP policies and procedures.” United States v.
Robinson, Crim. No. 16-185, Docket No. 498 (W.D. Pa. July 23, 2019) (citations omitted).
Defendant’s return mailing address on the motion is the Northeast Ohio Correctional Center
(NEOCC), in Youngstown, Ohio, while his current prison records reflect that he is housed at USP
Marion in Marion, Illinois. (See Docket No. 204; see also https://www.bop.gov/inmateloc/ (last
visited 03/18/2021)). This Court also plainly had jurisdiction over this case because Defendant
was charged with an offense against the United States. See 18 U.S.C. § 3231; see also United
States v. Banks, 372 F. App’x 237, 241 (3d Cir.2010) (holding that the District Court properly
denied prisoner's claim that the Court lacked jurisdiction because he was a Lakota Sioux Indian).
In any event, this Court is not the proper venue to raise his § 2241 motion. Accordingly, his request
at Docket No. 204 is denied.
                                                  1
         Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 2 of 12




       II.     BACKGROUND

       A federal grand jury returned a one-count indictment on February 18, 2014 against

Defendant charging him with felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

(Docket No. 1). In charging Defendant with violating § 922(g)(1), the grand jury listed three crimes

punishable by more than 1-year imprisonment for which Defendant had been convicted prior to

his alleged possession of a .40 S&W caliber semi-automatic Springfield Armory pistol on

February 4, 2013. See id. at 1-2. Among Defendant’s enumerated prohibited crimes was a prior

conviction for felon in possession under § 922(g)(1) from 2011, for which he had served more than

a year incarceration. See id. at 1; see also (Docket No. 145 at 12-14 ¶ 36); see generally United

States v. Waller, Crim. No. 08-423, Docket No. 77 (W.D. Pa. Dec. 5, 2011).

       The Court held a bench trial on April 14, 2015. (See Docket No. 132). At the outset of the

trial, Defendant entered into stipulations with the United States as to his prior felon status, as well

as to the interstate nexus of the firearm and ammunition. See id. at 17-18. As part of the parties’

stipulations, the Government put on the record the evidence it would have submitted to prove

Defendant’s felon status. See id. at 17 (“The government’s evidence as we submit it as to the

defendant would have been multiple certified copies of his previous convictions, as well as his

probation officer who had him on supervised release for his previous two convictions, two counts

at one conviction is present as well.”). But, due to the stipulations, the Government did not offer

certified copies of Defendant’s prior convictions as trial exhibits. See id. at 45 (“Your Honor, the

government had indicated that we had Exhibits 3, 4, and 5, which would have been certified copies

of the defendant’s priors. Given the stipulation to the element in that regard, I am not going to

offer those in evidence.”). The Court then proceeded with a non-jury trial on the sole issue of

whether Defendant knowingly possessed the firearm. See id. at 19-20.



                                                  2
          Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 3 of 12




         At trial, the Government presented the testimony of two City of Pittsburgh police officers

– Officer Livesey and Officer Schutz – who responded as backup to Defendant’s traffic stop on

February 4, 2013. See generally id. The officers testified that Defendant was ordered out of the

vehicle but refused to comply, so the officers had to extricate him from the vehicle. See id. at 23,

26, 34. After forcibly removing him from the car, Officer Livesey testified that he ordered

Defendant “to put his hands up on the car,” but instead he kept “his hand down near his waistband

area.” See id. at 23. Then, Officer Livesey stated that he grabbed Defendant’s hand from near his

waistband and the .40 S&W caliber semi-automatic Springfield Armory pistol fell to the ground.

See id. at 23-24. Officer Livesey testified that he was “100 percent” sure that the gun was possessed

by Defendant. See id. at 28.

         Following the trial, the Court issued a Memorandum Opinion on July 9, 2015, finding

Defendant guilty of violating § 922(g)(1). (See Docket No. 138). The Court found Officer

Livesey’s and Officer Schutz’s testimony credible and concluded that it “prove[d], beyond a

reasonable doubt, that [Defendant] knowingly possessed a firearm on the morning of February 4,

2013.” See id. at 8. The Court also stated that Defendant’s “actions combined with the location of

the gun lend further support to the conclusion that he possessed the gun knowingly,” citing his

“noncompliance with the officers’ order to exit the vehicle and his ‘wrestling around’ with the

officers after he was forcibly removed from it [to] demonstrate consciousness of guilt.” See id.

at 9. After finding Defendant guilty, the Court held a sentencing hearing on November 6, 2015,

and imposed a sentence of 120 months’ imprisonment, which was to be served consecutively to

any sentence to be imposed for the supervised release violation under his prior § 922(g)(1)

sentence.2 (See Docket No. 154). Defendant appealed the Court’s judgment, and it was affirmed.



2
    On October 15, 2020, Defendant was sentenced to 8 moths’ imprisonment for his supervised
                                                 3
        Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 4 of 12




See United States v. Waller, 665 F. App’x 150, 154 (3d Cir. 2016). Defendant also collaterally

attacked his sentence under 28 U.S.C. § 2255, which the Court denied, and he was denied a

certificate of appealability by the Court of Appeals. (See Docket No. 185; Docket No. 194).

       On December 8, 2020, more than five years after his conviction, Defendant filed the instant

motion for a new trial under Fed. R. Crim. P. 33. (Docket No. 197). Defendant’s motion challenges

his conviction under 18 U.S.C. § 922(g)(1), Felon in Possession of a Firearm, and is predicated on

the United States Supreme Court’s decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

The Government countered with its response in opposition on January 7, 2021. (Docket No. 199).

As such, the Court considers Defendant’s motion fully briefed and ripe for disposition.

       III.    LEGAL STANDARD

       Under Fed. R. Crim. P. 33(a), a defendant may move the Court to vacate his judgment and

ask the Court to grant a new trial. However, “[a]ny motion for a new trial grounded on any reason

other than newly discovered evidence must be filed within 14 days after the verdict or finding of

guilty.” See id. at 33(b)(2). The Court may consider Rule 33 motions filed after the 14-day deadline

only if a defendant establishes excusable neglect under Fed. R. Crim. P. 45(b)(1)(B). See United

States v. Montgomery, 442 F. Supp. 3d 875, 882-83 (W.D. Pa. 2020) (Hornak, C.J.); see also

United States v. Kennedy, 354 F. App’x 632, 636 (3d Cir. 2009) (“Under Federal Rule of Criminal

Procedure 45(b)(1)(B), a court may extend the time prescribed under Federal Rule of Criminal

Procedure 33(b)(2) due to excusable neglect.”). “Excusable neglect is an equitable determination

that should take account of relevant circumstances, including danger of prejudice, the length of the

delay, the delay’s impact on judicial proceedings, the reason for the delay, whether the movant




release violation. See Waller, Crim. No. 08-423, Docket No. 119.
                                                 4
         Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 5 of 12




had control over the delay, and whether the movant acted in good faith.”3 Kennedy, 354 F. App’x

at 636. Absent excusable neglect, an untimely motion for a new trial cannot be considered.

        When considering a motion for a new trial, a District Court may order a new trial “if the

interest of justice so requires.” See Fed. R. Crim. P. 33(a). The interest-of-justice standard under

Rule 33 “recognizes that if a trial court concludes for any reason that the trial has resulted in a

miscarriage of justice, the court has broad powers to grant a new trial.” See 3 Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 581 (4th ed. 2020). In that regard, Rule 33

motions “are subject to the harmless and plain error provisions of [Fed. R. Crim. P.] 52[,]

[meaning] if the substantial rights of the defendant were not affected, the court should refuse to

grant the defendant’s motion.” See id; see also id. at § 589 (“Courts have concluded that any error

sufficient to require a reversal on appeal is an adequate ground for granting a new trial.”);

Montgomery, 442 F. Supp. 3d at 884 (applying plain-error review to unpreserved issue raised in

Rule 33 motion). To that end, “motions for a new trial are to be granted with caution.” See Wright

& Miller at § 581; see also United States v. Brennan, 326 F.3d 176, 189 (3d Cir. 2003) (stating

that a district court should order a new trial “only if it believes that there is a serious danger that a

miscarriage of justice has occurred–that is, that an innocent person has been convicted”) (internal

quotation marks and citation omitted)). The burden of proving that the error affected his substantial

rights and that a new trial is warranted lies with the defendant. See Montgomery, 442 F. Supp. 3d



3
  The non-exhaustive list of equitable considerations under the “excusable neglect” standard
articulated by the Supreme Court in Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507
U.S. 380, 395 (1993), was developed through an analysis of Fed. R. Bankr. P. 9006(b)(1). In
support of its interpretation, the Supreme Court relied, in part, on the treatment of “excusable
neglect” within the Federal Rules of Civil Procedure. See id. at 391-92. The Supreme Court also
noted that “excusable neglect” was given a similar interpretation under Federal Rule of Criminal
Procedure 45(b), which “was modeled after [Federal Rule of Civil Procedure 6(b)].” See id. at 392,
n.9. Thus, the factors articulated in Pioneer are equally relevant to the Court’s “excusable neglect”
consideration here. See Kennedy, 354 F. App’x at 636, n.2.
                                                   5
         Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 6 of 12




at 883 (citing United States v. Cimera, 459 F.3d 452, 458 (3d Cir. 2006)).

       IV.     DISCUSSION

       Defendant’s one-page motion for a new trial is premised on the Supreme Court’s decision

in Rehaif. Specifically, Defendant argues that “[b]ecause the government did not prove that

defendant knew he belonged to a class of people who could not lawfully possess a firearm,” this

Court must “issue an order for a new trial under [Rule 33].” (Docket No. 197 at 1). The

Government counters that Defendant’s motion is both untimely and without merit. (See Docket

No. 199). In this Court’s estimation, Defendant’s motion is untimely, and he has not shown

excusable neglect to excuse his untimeliness. Defendant’s motion also lacks merit because he

cannot show that his substantial rights were affected. Accordingly, his motion will be denied.

       At the time of Defendant’s non-jury trial, the Court listed three elements that the

Government was required to prove for a conviction under § 922(g)(1): (1) that the defendant has

been convicted of a felony, that is, a crime punishable by imprisonment for a term exceeding one

year; (2) that, after this conviction, the defendant knowingly possessed a firearm or ammunition;

and, (3) that the defendant’s possession was in or affecting interstate commerce. See (Docket

No. 138 at 7); see also United States v. Dodd, 225 F.3d 340, 344 (3d Cir. 2000). And “[w]hoever

knowingly violate[d] . . . [§] 922 [was to] be fined . . . imprisoned not more than 10 years, or both.”

18 U.S.C. § 924(a)(2). In Rehaif, the Supreme Court held that the knowledge requirement of §

924(a)(2) applied not only to the possession element of § 922(g), as it was previously interpreted,

but also to the prohibited status element. 139 S. Ct. at 2194 (“We hold that the word ‘knowingly’

applies both to the defendant’s conduct and to the defendant’s status [under § 922(g)].”). The

Supreme Court thereby added an additional knowledge-of-status element to § 922(g) violations.

See United States v. Nasir, 982 F.3d 144, 161 (3d Cir. 2020) (“[I]t bears repeating that, until Rehaif,



                                                  6
        Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 7 of 12




§ 922(g) had not been understood as the Supreme Court interpreted it there[;] [n]o knowledge-of-

status element had previously been perceived in the statute, and no proof of it was required.”).

       Importantly, for the purposes of Defendant’s motion, Rehaif’s legal interpretation did not

constitute “newly discovered evidence” under Rule 33. Therefore, Defendant’s motion is untimely

because it was brought more than 5 years after his conviction, and nearly 18 months after Rehaif,

was issued by the Supreme Court. See Fed. R. Crim. P. 33(b)(2). Since Defendant’s motion is

untimely, the Court may only consider it if he can establish “excusable neglect” for the delay.

Defendant does not allege any facts in his one-page motion that would support a finding of

excusable neglect, much less argue that he meets the standard. (See generally Docket No. 197).

Specifically, Defendant does not address why he failed to file his motion for a new trial for over 5

years after his conviction and nearly 18 months after the Supreme Court issued Rehaif.4 Nor does

he address the impact that this lengthy delay has on the Court’s judicial proceedings or the

Government. The Government counters that it is “substantially prejudice[d]” by the delay, “given

that the witnesses testified and this Court issued its verdict in the spring and summer of 2015, more

than five years ago.” (Docket No. 199 at 8). In sum, the Court agrees with the Government that

Defendant has not met his burden of establishing excusable neglect to excuse his untimely motion.5



4
  Defendant also does not explain why he did not raise this issue on either direct appeal or in his
prior habeas motion. “While lower court decisions prior to Rehaif had held that the government
did not need to prove the mens rea requirement to convict a defendant under § 922(g), the issue
had been litigated in federal courts across jurisdictions for many years prior to [Defendant’s]
conviction.” United States v. Battle, 2020 WL 4925678, at *5 (W.D. Pa. Aug. 21, 2020) (Schwab,
J.) (quoting United States v. Scott, 2020 WL 1030927, at *13 (E.D. La. Mar. 3, 2020)). The Third
Circuit had previously considered and rejected the prevailing argument in Rehaif, and the issue
has been “percolating in the courts for years,” including during the time of Defendant’s non-jury
trial. See id. (citations and internal quotation marks omitted). The fact that the issue had not yet
prevailed is not an excuse for failing to raise it.
5
 The Court notes that Chief Judge Hornak previously found excusable neglect to permit an
untimely Rule 33 motion based on Rehaif. See Montgomery, 442 F. Supp. 3d at 884-85. However,
                                                 7
         Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 8 of 12




       Even assuming Defendant’s motion was timely and that Rehaif applies retroactively to his

case,6 his motion is without merit. To succeed on the unpreserved argument in his motion,

Defendant would have to show “plain error” under Fed. R. Crim. P. 52(b), i.e. an error that “affects

substantial rights.” The Supreme Court’s plain-error tests proceeds in four steps: (1) there was an

error; (2) the error was clear and obvious; (3) the error affected the defendant’s substantial rights,

which in the ordinary case means it affected the outcome of the proceedings; and (4) the error

seriously affected the fairness, integrity, or public reputation of the judicial proceedings. See

United States v. Olano, 507 U.S. 725, 734-36 (1993); see also United States v. Andrews, 681 F.3d

509, 517 (3d Cir. 2012). Here, the Government concedes that following Rehaif there was error and

it was plain. (Docket No. 199 at 11). But, the Government contends that Defendant has failed to

show that the error affected his substantial rights. See id. at 12-15. After evaluating this case in

light of the prevailing standards, this Court agrees with the Government that Defendant has failed

to demonstrate that his substantial rights were affected. The Court’s rationale follows.

       First, although the Court did not require the Government to prove the knowledge-of-status



that case is easily distinguishable. First, in Montgomery, there was less of a delay as the defendants
filed their motion for a new trial one year from their conviction, while still awaiting sentencing,
and within four months of the Rehaif decision. See id. at 882, 884. Second, and most importantly,
in Montgomery, the Government “concede[d] that it ha[d] not been prejudiced in any significant
way as a result of [the defendants’] failure to file their motions earlier.” See id. at 884. As a result
of that concession, the Court found excusable neglect in that “not [so] run-of-the-mill federal
criminal case.” See id. Here, given the lengthy delay, Defendant’s one-page motion devoid of facts
alleging excusable neglect, and the Government’s claim that it would be “substantially
prejudice[d],” the Court finds Montgomery distinguishable.
6
  The Court acknowledges that there is a “growing dispute among district courts concerning
whether Rehaif is in fact retroactive.” See United States v. Roberts, 2020 WL 6700918, at *2, n.3
(E.D. Pa. Nov. 13, 2020) (“The Third Circuit has yet to decide whether Rehaif recognizes a new
non-constitutional right or rule made retroactive on collateral review.”); see also In re Sampson,
954 F.3d 159, 161 (3d Cir. 2020) (holding that Rehaif “did not set forth a new rule
of constitutional law” for the purposes of a second or successive habeas motion under
§ 2255(h)(2)).
                                                   8
         Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 9 of 12




element at Defendant’s bench trial, there is circumstantial evidence in the record to show that

element was met. See Rehaif, 139 S. Ct. at 2198 (stating that “knowledge can be inferred from

circumstantial evidence”) (quoting Staples v. United States, 511 U.S. 600, 615 n.11 (1994)).

Specifically, the record contains: (1) the parties’ detailed stipulations as to Defendant’s prior felon

status; and (2) extensive testimony of Defendant’s furtive conduct in an attempt to conceal the

firearm. (Docket No. 134). As for the stipulations, the parties agreed that the Defendant was a

felon prior to February 4, 2013, which prevented the Government from introducing evidence of

that conviction under Old Chief v. United States, 519 U.S. 172, 174 (1997). (See Docket No. 134

at 17). However, the prosecutor also proffered the evidence that the Government would have

introduced to prove Defendant’s prior felon status:

       The government’s evidence as we submit it as to the defendant would have been
       multiple certified copies of his previous convictions, as well as his probation officer
       who had him on supervised release for his previous two convictions, two counts at
       one conviction is present as well.

Id. In addition,, one of Defendant’s prior felony convictions was for the same offense, felon in

possession in violation of § 922(g)(1), and he had already served more than a year incarceration at

the time he possessed the firearm in this case. See (Docket No. 1 at 1 ¶ 1); see also Waller, Crim.

No. 08-423, Docket No. 77. Cf. United States v. McMillan, -- F. App’x -- , 2021 WL 942916, at

*2 (3d Cir. Mar. 12, 2021) (finding a Rehaif error did not affect the defendant’s substantial rights

by “infer[ring] that [Defendant], having voluntarily admitted to felony offenses punishable by over

a year in prison and having indeed been sentenced to terms in excess of a year, knew he was

someone ‘who has been convicted in any court of . . . a crime punishable by imprisonment for a

term exceeding one year.’”).

       Beyond the parties’ stipulations, the record is replete with testimony of Defendant’s furtive

conduct, which demonstrates his consciousness of guilt and serves as circumstantial evidence of

                                                  9
        Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 10 of 12




his knowledge of felon status. Both Officer Livesey and Officer Schultz testified to Defendant’s

noncompliant conduct and attempts to conceal the firearm. (See Docket No. 134). Based on the

testimony of the Officers, the Court wrote in its Memorandum Opinion that “[Defendant’s]

noncompliance with the officers’ order to exit the vehicle and his ‘wrestling around’ with the

officers after he was forcibly removed from it demonstrate[d] consciousness of guilt.” (Docket No.

138 at 9). Further, as the Court of Appeals held in affirming Defendant’s direct appeal:

       Waller did more than merely refuse to comply with the police officers’ orders. He
       was ordered to exit the vehicle, but refused to do so (claiming that the car was
       pulled over for racial reasons and demanding to speak with a supervisor). After
       Sergeant Charles Henderson arrived on the scene, he remained non-compliant and
       was forcibly removed from the car. Even before the supervisor arrived, Officer
       Jonathan Craig ordered Waller to keep his hands on the dashboard. But he reached
       his left hand down to touch the left side of his body—where a firearm was
       subsequently discovered.

See Waller, 665 F.3d at 152. In sum, the evidence in the record of Defendant’s furtive conduct

proves far more than he knew what he was doing could “get him into trouble.” See Nasir, 982 F.3d

at 172. Rather, the record evidence proves that Defendant knew he was a previously convicted

felon who was not to be in possession of a firearm. See United States v. Robinson, 2019 WL

7985173, at *6 (W.D. Tenn. Nov. 13, 2019) (“Although the Government submitted that evidence

to prove the possession-knowledge element of [Defendant’s] offense, it also supports the status-

knowledge element - had [Defendant] not known of his felon status, it is less likely that he would

have run from the police. This circumstantial evidence supports the finding that [Defendant] knew

he was a felon.”).

       Second, the posture and record in this case make it distinguishable from other cases where

Courts have held that a defendant’s substantial rights were violated in light of Rehaif. See Nasir,

982 F.3d at 170, n.29 (“Each [post-Rehaif] case must be decided on its own facts. For example,

there have been cases where sufficient evidence was presented at trial to show that the defendant

                                                10
        Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 11 of 12




was aware of his status as a felon at the time of the crime.”). For example, on direct appeal

following a jury trial in Nasir, the Court of Appeals concluded that the defendant’s substantial

rights were affected “[b]ecause literally no evidence was presented concerning [Defendant’s]

knowledge of his status as a felon, it [wa]s at least reasonably probable, if not certain, that the

jury would not have found there was proof beyond a reasonable doubt of the knowledge-of-status

element.” See id. at 171. As stated above, the record before the Court here contains strong

circumstantial evidence of Defendant’s knowledge of his felon status, i.e., the parties’ stipulation

and the Officers’ testimony. Moreover, unlike Nasir and Montgomery, this case involved a bench

trial, thereby alleviating any concerns of what the jury may or may not have found. See

Montgomery, 442 F. Supp. 3d at 893 (finding a “flip-side [jury] instruction, coupled with the

stipulation’s underwhelming evidence and the jury’s freedom to reject the parties’ agreed upon

facts, establishe[d] a reasonable probability that the error affected the outcome of the

proceedings”).

       Thus, the strong circumstantial evidence of Defendant’s knowledge of his felon status,

including the detailed stipulations and testimony concerning Defendant’s furtive conduct, as well

as the fact that this case was conducted as a bench trial make this case distinguishable. All told,

after carefully considering the record in this case, this Court finds that Defendant has not shown

that his substantial rights were affected. Accordingly, his motion likewise fails on the merits.

       V.        CONCLUSION

       Based on the foregoing, Defendant’s Motion for a New Trial under Fed. R. Crim. P. 33

[197] is denied, with prejudice. An appropriate Order follows.

                                                      s/Nora Barry Fischer
                                                      Nora Barry Fischer
                                                      U.S. District Judge



                                                 11
       Case 2:14-cr-00040-NBF Document 205 Filed 03/19/21 Page 12 of 12




Dated: March 19, 2021

cc/ecf: All counsel of record

       Michael Tyrone Waller
       BOP # 30240-068
       USP Marion
       P.O. Box 1000
       Marion, IL 62959
       (via U.S. mail)




                                      12
